Interim Decision #1800

Mama or BLaziro
• In Section 249 Proceedings
A-11283040
Decided by Metric' Director October 6, 1967
for permanent
residence was cancelled in 1964 under the provisions of section 247(a) of the
Immigration and Nationality Act, she is not precluded from establishing
statutory eligibility for the benefits of section 249 of the Act as no such record

Since the previous record of applicant's lawful admission in 1957

is otherwise available.

The applicant is a 40-year-old married female, a native and citizen
of Guatemala, who was born at Guatemala City, Guatemala. Her
application for the creation of a record of lawful admission for permanent residence under section 249 of the Immigration and Nationality Act, as amended, was denied on March 6, 1967, on the ground
that a record of lawful admission was otherwise available in her case.
The Service re-opened her application on April 18, 1967 for further
consideration.
The applicant entered the United States on August 20, 1946, and
with the exception of several brief trips abroad, has remained continuously in the United States since her original entry. During one
such brief trip to Guatemala, she procured an immigrant visa and
was admitted to the United States as a nonquota immigrant for permanent residence at Miami, Florida on February 1, 1957.
The Embassy of Venezuela advised . the Department of State on
November 6, 1963 that the applicant was working as a secretary to the
Minister of Economic Affairs at the Embassy. The Department of
State informed the Service on December 10, 1963 that it considered
the applicant to be entitled to classification under section 101(a) (15)
(A) (ii) of the Act. Accordingly, the Service advised her on January 22, 1964 that pursuant to section 247 of the Act, it was proposed
to change her status from that of an alien lawfully admitted for

permanent residence to that of a nonimmigrant, unless she wished to
retain her residence status'y signing a -waiver of all rights, privileges,
482

Interim Decision #1800
exemptions, and immunities accruing to her by reason of her occupational status.
The applicant did not sign or return the waiver request and her

status was then changed on February 27, 1964 from permanent resident to that of a. nonimmigrant employee of a foreign government
under section 101(a) (15) (A) (ii) of the Act. The previous record of
lawful admission for permanent residence was cancelled under the
provisions of section 247(s) of the Act.
The applicant's employment with an official of a foreign government terminated on May 2, 1966. No longer having a lawful status, she
applied on August 1, 1966 for the creation of a record of lawful admission for permanent residence under section 249 of the Act.
The record in the applicant's case shows that she entered the 'United

States prior to June 30, 1948, that she has had her residence in the
United States continuously since such entry, that she is a person of
good moral character, and that she is not ineligible to citizenship. The
only remaining prerequisite to a favorable recommendation on her
application concerns the availability of a record of lawful admission
for permanent residence.
This case is distinguishable from Matter of Dafa2ino, Int. Dec. No.
1517, wherein the respondent was found statutorily ineligible for the
creation of a record of lawful admission under section 249 of the Act
since a record of lawful admission in his case was still available. In
the instant case, the record of lawful admission no longer exists, having been cancelled by the Service on February 27, 1964.
Section 249 of the Act provides that a record of lawful admission

for permanent residence may be made in the case of any alien, if no
such record is otherwise available and such alien satisfies the Attorney
General that he is not inadmissible under section 212(a) of the Act as
it relates to criminals, procurers and other immoral persons, subversives, violators of the narcotic laws or smugglers of aliens, and he
establishes that he entered the United States prior to June 80, 1948,
has had his residence in the United States continuously since such
entry, is a person of good moral character, and is not ineligible to
citizenship On the basis of the entire record, it is concluded that
eligibility for the benefits of section 249 has been established.
It is ordered that the application for the creation of a record of
lawful admission under section 249 of the Immigration and National-.
ity Art, as amended, be granted.

.483

